Citation Nr: 0511652	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  99-11 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from April 1971 to 
April 1991.

The case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated May 2001, which vacated a November 2000 
Board decision denying an increased rating for hypertension.  
The present matter on appeal arose from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  At present, for the 
reasons described below, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this case, the record includes a 
February 2005 statement from T. Jarvi, Esq., which indicates 
the veteran was submitting additional evidence in support of 
his claim, and that he did not wish to waive his right to RO 
consideration of this evidence in the first instance.  
Specifically, the Board notes that the additional evidence 
submitted includes records from T. Lyon, M.D., dated from 
December 2004 to January 2005, a September 2000 report from 
S. Nagelberg, M.D., a March 2004 report from T. Perrin, 
Ph.D., and an April 2000 Vocational Diagnosis and Assessment 
of Residual Employability report. 

In addition, the Board notes that the claims files include a 
September 2002 VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) which assigns the 
American Legion as the veteran's authorized representative.  
However, the claims files also includes various statements, 
including the above-mentioned February 2005 statement, from 
T. Jarvi, Esq., which appear to indicate this attorney is 
acting as an agent for the veteran.  As the evidence of 
record is conflicting as to the identity of the veteran's 
currently assigned representative, the RO should clarify this 
matter and properly document the claims files in this 
respect.

Further, the Board finds that the medical evidence of record 
is inadequate to rate the  severity of the veteran's service-
connected hypertension.  As such, the veteran should be 
scheduled for a VA examination in order to assess the 
severity of the service-connected hypertension.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  As the evidence of record is 
conflicting as to the identity of the 
veteran's currently assigned 
representative, per the September 2002 VA 
Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's 
Representative) and the recent statements 
from T. Jarvi, Esq., the RO should 
clarify this matter and properly document 
the claims files in this respect.

2.  The veteran should be scheduled for a 
VA examination, by an appropriate 
specialist, to identify his level of 
impairment resulting from the service-
connected hypertension.  The claims 
folders must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected hypertension.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected hypertension, as opposed to any 
nonservice-connected disorders.  If it is 
impossible to separate the symptomatology 
of the service-connected hypertension 
from any other nonservice-connected 
disorders, the examiner should so 
indicate in the examination report.  In 
addition, the examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability.  

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected hypertension has on his 
earning capacity.  The examiner should 
render an opinion as to whether this 
disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
hypertension, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2004).  The medical specialist(s) 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for hypertension 
(Diagnostic Code 7101).  

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased disability 
evaluation for hypertension, currently 
evaluated as 10 percent disabling.  In 
readjudicating the claim for an increased 
rating, the RO must specifically consider 
the criteria listed in the Rating 
Schedule for hypertension (Diagnostic 
Code 7101) and the holding in Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it 
is not possible to separate the effects 
of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service- connected condition).  The RO's 
consideration of referring the service-
connected hypertension for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

5.  If the determination remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



